  Case 20-30706         Doc 38         Filed 08/30/20 Entered 08/30/20 19:40:44             Desc Main
                                         Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 IN RE:                                                 )    Bankruptcy Case No. 20-30706
                                                        )    Chapter 7
 PERFECT FIT INDUSTRIES, LLC,                           )
                                                        )
                                        Debtor.         )


   TRUSTEE’S OBJECTION TO CLAIM AND MOTION TO DETERMINE CLAIM OF THE
                               SERTA, INC.

        The Trustee, John W. Taylor, hereby objects to the claim of Serta, Inc. and recommends that the

claim be treated as set forth below:

CLAIM NO.          CLAIMANT                                                       AMOUNT OF CLAIM

       26          Serta, Inc.                                                    $150,000.00

The Trustee objects to this claim as it not owed by the Debtor. In addition, the claim lacks any
supporting documentation or calculations of the amount claimed.

Recommendation: Disallow claim.


DATED this 30th day of August, 2020.

                                                  /s/ John W. Taylor
                                                  John W. Taylor, Bar No. 21378
                                                  Attorney for Trustee
                                                  John W. Taylor, P.C.
                                                  4600 Park Road, Suite 420
                                                  Charlotte, NC 28209
                                                  (704) 540-3622
  Case 20-30706          Doc 38      Filed 08/30/20 Entered 08/30/20 19:40:44                  Desc Main
                                       Document     Page 2 of 2




                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have served a copy of the TRUSTEE’S OBJECTION TO CLAIM

AND MOTION TO DETERMINE CLAIM OF SERTA, INC. and NOTICE OF HEARING (HEARING

SCHEDULED) by either Electronic Case Filing as indicated or depositing copies of same in the exclusive

care and custody of the United States Postal Service, with proper postage thereto affixed to the below listed

parties this 30th day of August, 2020.


Anna S. Gorman, Attorney for Debtor                      Via Electronic Case Filing


Beth E. Rogers, Attorney for Serta, Inc.                 Via Electronic Case Filing


                                                   /s/ John W. Taylor
                                                   John W. Taylor, Bar No. 21378
                                                   Attorney for Trustee
                                                   John W. Taylor, P.C.
                                                   4600 Park Road, Suite 420
                                                   Charlotte, NC 28209; (704) 540-3622
